Exhibit 10.6

FIRST AMENDMENT

TO THE

GENWORTH FINANCIAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS AMENDMENT to the Genworth Financial, Inc. Supplemental Executive Retirement
Plan (as amended and restated April 1, 2012) (the “Plan”) is adopted by Genworth
Financial, Inc. (the “Company”), effective as of the dates indicated below.

W I T N E S S E T H:

WHEREAS, the Company maintains the Plan as such Plan is currently in effect; and

WHEREAS, Section 9.1 of the Plan authorizes the Company, through its Benefits
Committee (the “Committee”) to amend the Plan at any time;

NOW, THEREFORE, BE IT RESOLVED that the Plan is amended as follows:

***********

1.

Effective as of April 1, 2013, Section 3.1 (“Vesting”) is amended to add the
following paragraphs at the end of the current Section 3.1:

“If the Committee or MDCC determines in accordance with this Section 3.1 to
accelerate the vesting of any benefit under the Plan, any such accelerated
vesting will be subject to such additional conditions and restrictions as the
Committee or MDCC may require, including the requirement that a Participant
execute a release of claims (“Release”) (the form of which shall be approved by
the Committee) in consideration for the accelerated vesting. In the event that a
Release is required, such Release must be executed, and any time for
consideration or revocation of the Release (the “Consideration Period”) must
have expired within the time specified by the Committee or else any accelerated
vesting or any other benefit contingent upon such Release shall be forfeited.

If a payment under the Plan, in accordance with Section IV becomes payable
during the Consideration Period for a Release and if such Consideration period
begins in one calendar year and extends into the subsequent calendar year, then
any payment of benefits under the Plan will be delayed until the end of such
Consideration Period or, if earlier, until after the start of the subsequent
calendar year.”



--------------------------------------------------------------------------------

2.

Effective as of April 1, 2013, Section 3.2(c)(i) is amended by replacing it as
follows:

Vested benefits determined as of the Executive’s separation from service under
the Retirement Account Feature of the Qualified Plan (including Supplemental
Contributions and Supplemental Contributions—Transition accounts determined as
of the Executive’s separation from service date plus accrued Supplemental
Contributions and Supplemental Contributions—Transition on eligible pay earned
from the year prior to the Executive’s separation from service date, but not yet
contributed to the Qualified Plan or, if applicable, accrued Supplemental
Contributions and Supplemental Contributions—Transition on eligible pay,
reasonably expected to be received by the Employee subsequent to separation from
service), if any, converted to an annual annuity using a 5 Year Certain and Life
Annuity form. For Participants who lose Executive status, vested benefits from
the Retirement Account Feature of the Qualified Plan means the Participant’s
account balance on the date of the loss of Executive status plus accrued
Supplemental Contributions and Supplemental Contributions—Transition on
year-to-date eligible pay earned up to the pay period prior to the date of loss
of Executive status. The annuity offset shall be determined using the 1994 Group
Annuity Mortality Table (Unisex) found in IRS Revenue Ruling 2001-62 and the
Moody’s Aa interest rate adjusted each May 1 and November 1;

3.

Effective as of April 1, 2013, Section 4.1 (“Commencement of Benefits”) is
amended by adding the following:

“If a payment under the Plan becomes payable during a Consideration Period for a
Release, as described in Section 3.1, the timing of such payment shall be
governed by the provisions set forth in Section 3.1.”

***********

This Amendment shall be effective as of the dates indicated above. Except as
amended herein, the Plan shall continue in full force and effect.

To record the adoption of the Amendment as set forth above, the Committee has
caused this document to be signed on the _4 day of April     2013.

 

By:   /s/ Eric Gee                For the Benefits Committee

 

-2-